DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 5, 7, 10-12, 15-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaul (US 2013/0082132 A1).
Regarding claims 1, 5, 7, 11-12, 15-16, and 20, Gaul teaches work storage containers comprising a lid (104) comprising a handle (130; Examiner considers the strap to be a handle since it is configured to be gripped) disposed within a channel (178) of a lid sidewall; a base box (108), wherein the lid and base box in a closed configuration enclose a product; and a suspension mechanism (132/134) removably fixing the handle and base box together such that lifting the handle lifts the base box (see Fig. 1), wherein the handle is vertically movable within the channel of the lid sidewall.  Examiner considers the flexible strap handle capable of being threaded, or moved, vertically through the channel.
Regarding claims 10 and 19, Gaul teaches a container further comprising a cushioning element disposed on an interior bottom surface of the base box, the cushioning element comprising a corrugate comprising an upper panel and a lower panel cooperating to retain first and second serpentine elements configured to absorb force at opposing surfaces; and a planar element disposed the first and second serpentine elements such that the first and second serpentine elements are restrained to maintain their serpentine shape in the event of an impact (see Par. 0042).  Examiner notes that Gaul’s container is made of corrugated paperboard.  Examiner considers the serpentine fluted medium of a corrugated wall to provide cushioning support to the container.
Allowable Subject Matter
5.	Claims 3-4, 6, 8-9, 13-14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s arguments, see Pages 6-8, filed 07/25/2022, with respect to the rejection(s) of claim(s) 1-5, 9-12, 15-16, and 19-20 under USC 102(a)(1)—in view of Armstrong have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Armstrong lacks teaching that the handle is vertically movable within a channel of the lid sidewall.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Gaul.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734